Mr. Justice McBride delivered the opinion of the court. 4. Witnesses, § 278* — when witness may he impeached hy contradictory statements. Where, in an action against a bailee for hire for the negligent death of plaintiff’s horse, after cross-examination of defendant’s driver, who had testified that he had driven the horse carefully and had seen nothing the matter with him until noon of the day he died, as to whether or not he had stated to certain persons that the horse was “off feed” and had been dragging for two or three days and had replied in the negative, and counsel for defendant asked the witness on redirect examination to give the conversations had with such persons, which he did, it was competent to show by way of impeachment that the witness made contradictory statements. 5. Bailment, § 27* — when negligence in care of horse shown. In an action against a bailee for hire for the negligent death of plaintiff’s horse, evidence held to sustain a finding that the horse died as the result of the want of due or reasonable care upon the part of defendant’s servant.